FORM 8-A SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 ADDvantage Technologies Group, Inc. (Exact name of registrant as specified in its charter) Oklahoma 73-1351610 (State of incorporation or (I.R.S. Employer Identification No.) organization) 1221 E. Houston St., Broken Arrow, OK 74012 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Common Stock, $.01 par value The NASDAQ Stock Market LLC If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. x If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. o Securities Act registration statement file number to which this form relates: (if applicable) Securities to be registered pursuant to Section 12(g) of the Act: None (Title of class) (Title of class) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant’s Securities to be Registered. The description of ADDvantage Technologies Group, Inc.'s (the "Company") common stock, $.01 par value per share (the "Common Stock"), registered hereby is incorporated by reference to the description of theCommon Stock set forth in the Company's Form SB-2 Registration Statement, No. 33-39902-FW, as amended by that certain post-effective amendment on Form SB-2 declared effective by the Securities and Exchange Commission (the "Commission") on June 12, 1996, and including any amendment or report filed for the purpose of updating such description, and as amended by any form of prospectus filed pursuant to Rule 424 (b) under the Securities Act of 1933, as amended. Item 2. Exhibits. None. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. ADDvantage Technologies Group, Inc. Date:August 24, 2007 By: /s/ Daniel E. O'Keefe Daniel E. O'Keefe Chief Financial Officer
